Filed 8/31/15 In re D.F. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re D.F. et al., Persons Coming Under the                          B260685
Juvenile Court Law.

LOS ANGELES COUNTY                                                   (Los Angeles County
DEPARTMENT OF CHILDREN AND                                           Super. Ct. No. DK07297)
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

TIFFANY J.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County. Terry
Troung, Commissioner. Affirmed.

         Jesse McGowan, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, Melinda A. Green, Deputy County Counsel, for Plaintiff and
Respondent.
                                       ________________________________
       Tiffany J. (Mother) appeals from the juvenile court’s order taking jurisdiction over
her two children. Mother contends there was not substantial evidence to support
jurisdiction because there was no causal connection between her involvement in
prostitution and any risk of harm to the children. She further contends the juvenile court
prejudicially erred when it denied a request for a continuance at the adjudication hearing.
We affirm.
                                          FACTS

       Mother has two children with Father: three-year-old D.F., Jr., and two-year-old
Da.F. Father and Mother have been separated since 2013, and the children have been in
Father’s care since January 2014. Father is not listed on the children’s birth certificate,
though Mother has signed an affidavit acknowledging he is their father. Father and the
children live with the paternal grandparents, who help care for the children. Father
knows Mother is homeless and making “bad decisions” so he refuses to allow her to visit
the children alone or have custody of them. Mother has no concerns with Father’s care of
the children and believes he is taking good care of them. Three prior referrals against
Mother for neglect and physical and emotional abuse were deemed inconclusive or
unfounded.
       On August 27, 2014, Mother was observed looking into cars in a parking structure
on the UCLA campus. When questioned by the campus police, Mother admitted, “I’m
not going to lie, we are escorts.” Mother further explained, “People call us and we show
up and make love.” She clarified, “it’s not like I sell my pussy, I make love.”
       Mother was found with a 16-year-old girl, Brittany D., and Christopher Hensley,
at UCLA.1 Brittany, an emancipated minor from Utah, reported to a children’s social


1
       Mother submitted hearsay objections under Welfare and Institutions Code section
355 to certain evidence contained in the Los Angeles Department of Children and Family
Services reports. Specifically, Mother objected to hearsay statements made by Hensley
and Brittany to the children’s social workers and to the police. Mother also objected to
admission of the text messages found on Hensley’s and Mother’s phones. These
objections were sustained by the juvenile court at the jurisdictional hearing. As a result,
these statements and text messages may not be the sole support for the juvenile court’s

                                              2
worker that Mother picked her up from Las Vegas to have sex with adult men. Brittany
also reported to the police that Mother paid for her bus ticket from Las Vegas to Los
Angeles. Brittany, Mother, and Hensley had been staying at a motel together. Text
messages between Mother and Hensley revealed Hensley was Mother’s pimp, though
they both denied it. Mother reported to Hensley the money she made and Hensley would
request she send it to him to pay the rent on the motel. Hensley also requested photos of
Mother and Brittany so he could place an advertisement. A google search of Mother’s
phone number showed an advertisement for “Just Arrived 2 Beautiful Petite Mixed
Hotties.” In one text to Hensley, Mother reported she was “scared because pimps are
ganging up on her and tell[ing] her they will take her away the next time they see her.”
Mother told the police she prostituted herself to support her children.
       On September 5, 2014, Mother pled guilty to loitering with intent to commit
prostitution in violation of Penal Code section 653.22, subdivision (a). She was released
on her own recognizance on September 13, 2014. When interviewed by the children’s
social worker on September 3, 2014, Mother denied any criminal activity for her current
offense.
       A Welfare and Institutions Code2 section 300, subdivision (b)3 petition was filed,
alleging Mother was an abuser of marijuana and alcohol, which rendered her incapable of


jurisdiction. (§ 355, subd. (c)(1) [“If a party to the jurisdictional hearing raises a timely
objection to the admission of specific hearsay evidence contained in a social study, the
specific hearsay evidence shall not be sufficient by itself to support a jurisdictional
finding or any ultimate fact upon which a jurisdictional finding is based…”].) Both
parties detail these hearsay statements in their statement of facts on appeal. As they are
not the sole basis for jurisdiction, we may rely on them to provide necessary background
facts as well as provide additional support for our ruling.
2
      All further section references are to the Welfare and Institutions Code unless
otherwise specified.
3
        A child falls under subdivision (b)(1) of section 300 when he or she “has suffered,
or there is a substantial risk that the child will suffer, serious physical harm or illness, as a
result of the failure or inability of his or her parent or guardian to adequately supervise or
protect the child, or the willful or negligent failure of the child’s parent or guardian to

                                               3
providing regular care for her children. At the September 10, 2014 detention hearing, the
juvenile court deemed Father to be the presumed father and found a prima facie case for
detaining the children had been established. It ordered the children released to Father and
monitored visits for Mother. The petition was amended on October 9, 2014, to add
allegations under section 300, subdivisions (b)(1) and (d)4 that Mother’s prostitution
endangered the children’s physical and emotional health and places them at risk. Mother
was mailed a copy of the amended petition and provided notice that a jurisdictional
hearing was set for October 23, 2014. The Department of Children and Family Services
report was also included in the mailing.
       The matter was adjudicated on October 23, 2014. Mother failed to appear despite
receiving notice of the hearing. The juvenile court denied Mother’s counsel’s request for
a continuance to locate Mother. The juvenile court found by clear and convincing
evidence that a substantial danger of emotional and physical damage existed which
justified the children’s removal from Mother’s custody under subdivision (b) of section
300. However, the juvenile court dismissed the same allegations as they applied to the
risk of sexual abuse under subdivision (d). The juvenile court also dismissed the alcohol
and substance abuse allegations. The children were placed in Father’s custody with
monitored visitation by Mother. Finding Mother was not entitled to reunification
services, the court terminated jurisdiction. Mother timely appealed.

adequately supervise or protect the child from the conduct of the custodian with whom
the child has been left, or by the willful or negligent failure of the parent or guardian to
provide the child with adequate food, clothing, shelter, or medical treatment, or by the
inability of the parent or guardian to provide regular care for the child due to the parent’s
or guardian’s mental illness, developmental disability, or substance abuse. No child shall
be found to be a person described by this subdivision solely due to the lack of an
emergency shelter for the family.”

4
       A child falls under subdivision (d) of section 300 when he or she “has been
sexually abused, or there is a substantial risk that the child will be sexually abused, as
defined in Section 11165.1 of the Penal Code, by his or her parent or guardian or a
member of his or her household, or the parent or guardian has failed to adequately protect
the child from sexual abuse when the parent or guardian knew or reasonably should have
known that the child was in danger of sexual abuse.”

                                              4
                                       DISCUSSION
I.     Substantial Evidence of Harm
       Mother contends the jurisdictional order must be reversed because there is no
causal connection between her involvement with prostitution and a risk of harm to the
children. We disagree.
       In sum, the three elements for jurisdiction under section 300, subdivision (b) are:
“‘(1) neglectful conduct by the parent in one of the specified forms; (2) causation; and
(3) “serious physical harm or illness” to the [child], or a “substantial risk” of such harm
or illness.’” (In re Savannah M. (2005) 131 Cal. App. 4th 1387, 1396, quoting In re Rocco
M. (1991) 1 Cal. App. 4th 814, 820.) “The third element, however, effectively requires a
showing that at the time of the jurisdictional hearing the child is at substantial risk of
serious physical harm in the future (e.g., evidence showing a substantial risk that past
physical harm will reoccur).” (In re Savannah M., supra, 131 Cal.App.4th at p. 1396; see
also In re S. O. (2002) 103 Cal. App. 4th 453, 461 [past conduct probative “if there is
reason to believe that the conduct will continue”].) The paramount concern of any
dependency proceeding is the child’s best interests. (In re Josiah Z. (2005) 36 Cal. 4th
664, 673.)
       We “‘review the whole record in the light most favorable to the [order] below to
determine whether it discloses substantial evidence -- that is, evidence which is
reasonable, credible, and of solid value -- such that a reasonable trier of fact could [rule in
the same manner].’ [Citation.]” (People v. Hillhouse (2002) 27 Cal. 4th 469, 496; People
v. Superior Court (Jones) (1998) 18 Cal. 4th 667, 681.) We focus on the whole record,
not isolated bits of evidence. (People v. Slaughter (2002) 27 Cal. 4th 1187, 1203.)
We presume the existence of every fact the trier of fact reasonably could deduce from the
evidence that supports the order. (People v. Kraft (2000) 23 Cal. 4th 978, 1053.)
       The record here establishes there was sufficient evidence to support the juvenile
court's order taking jurisdiction over the children. Section 300, subdivision (b) requires
only a “substantial risk” the child will suffer serious physical harm or illness because of
the parent's activities. Here, Mother pled guilty to loitering with intent to commit

                                               5
prostitution. Yet, she believed she had not committed any crime. She also told the police
she needed the funds to support her children. However, Father reported Mother has not
visited the children since her release on September 13, 2014. The text messages suggest
Mother’s occupation is dangerous; she tells Hensley she fears for her safety after
receiving threats from other pimps. Mother also does not balk at engaging minors in
prostitution; she was found with 16-year old Brittany at UCLA and admitted they were
escorts.
       Mother relies on In re B.T. (2011) 193 Cal. App. 4th 685 to support her position.
In re B.T. does not require us to reach a different conclusion. There, a mother was
engaged in a sexual relationship with her 15-year-old neighbor, which resulted in the
birth of their child. The mother was arrested for unlawful sexual intercourse and for
committing lewd and lascivious acts. (Id. at pp. 688-689.) As a result, the newborn was
detained as well as the mother’s three older children. (Id. at p. 689.) Jurisdiction was
asserted over the four children and they were placed with their respective fathers. (Id. at
p. 691.) Although the newborn was placed with her father, who was in the 10th grade at
the time, the paternal grandmother provided most of the care for the baby. The father had
no means to support himself or the baby. (Ibid.) Mother appealed the orders relating to
the baby only, challenging the sufficiency of the evidence.
       On appeal, the court reversed the jurisdictional and dispositional orders, finding
there was not substantial evidence to support a finding of potential or current harm.
Instead, the evidence confirmed the mother was loving and well able to take proper care
of a small child. (In re B.T., at p. 693.) Though the mother had lapses in judgment and
impulse control, there was no evidence those lapses, occurring before the baby was even
born, would endanger the baby. (Ibid.)
       Unlike in In re B.T., where the mother’s lapse in judgment and impulse control
issues occurred prior to the baby being born and it did not appear they would recur, there
is a continuing risk to the children in this case. Mother has made no indication she
intends to stop being a prostitute or that she understands it is unlawful. That the juvenile
court dismissed count d-1, alleging a substantial risk of sexual abuse as a result of

                                              6
Mother’s prostitution and pimping, does not render the children safe from a risk of harm,
particularly where Mother herself has been threatened by other pimps.
II.    The Request For Continuance
       Mother next contends the juvenile court’s denial of her request for continuance
violated section 322 and Rules of Court, rule 5.672, subd. (a), which both provide an
automatic one day continuance of a detention hearing upon any motion of the child,
parent, or guardian. We are not persuaded.
       At the adjudication hearing on October 23, 2014, Mother’s counsel requested a
continuance “to see why she’s not present.” The juvenile court denied the request, noting
that notice was properly given to Mother about the hearing. Mother characterizes the
October 23, 2014 hearing as a combined detention, jurisdiction, and disposition hearing
because the juvenile court indicated it would set a new detention hearing after the first
amended petition was filed. When the first amended petition was filed, the juvenile court
failed to set a separate detention hearing, instead continuing the detention hearing5 to the
adjudication date. We find Mother has forfeited the issue. Although she requested a
continuance to see why Mother was not present, she failed to cite to section 322 as a basis
for the continuance. Thus, the juvenile court was denied the opportunity to consider
whether section 322 applied. (In re E.A. (2012) 209 Cal. App. 4th 787, 790.)
                                      DISPOSITION
       The challenged jurisdictional and dispositional orders are affirmed.


                                                         BIGELOW, P.J.
We concur:


                     FLIER, J.                    GRIMES, J.


5
       The minute order indicates the “arraignment goes over to the adjudication date.”
We interpret this to mean the detention hearing was reset for the same date as the
adjudication, given that an arraignment is not appropriate in a non-criminal juvenile
dependency matter.

                                              7